Title: To Benjamin Franklin from Thomas Wharton, 14 August 1765
From: Wharton, Thomas
To: Franklin, Benjamin


My Dear friend Benja: Franklin
Philada. August 14th. 1765
I had the pleasure of writing thee a few Lines on the 16 July per Capt. Clapp, since which, We have had the satisfaction of finding, by thy Letters of the 8th June that it would not be long, before the Petition would be delivered, and We sincerely hope its Prayer will be speedily Answered.
Since my last We have furthur Occasion to dread the Mischevious Consequences which must (if not timely Prevented) flow from the Conduct of those Wretched frontier Inhabitants; “Our Governor has receivd a Letter from Thomas Magee informing Him, that some of those People had kill’d an Indian Lad, and that the Delawares had declared, unless they receivd Satisfaction for the Murther and a stop was put to those Practices, as well as the Abuses they suffer, by some of those People, carrying out of bad Liquours and other Goods they should be under the Abosolute necessity, of entring into another War,” Nor can I learn that any steps are taking to sett this Matter right;
Three days past, Advice was receiv’d from George Croghan, that in pursuing his passage down the Ohio, He was sett upon, by a party of Indians belonging to Pondiac, in which engagement He lost Three of the Shawanese Chiefs, that Himself and Nephew were slightly wounded, that Assoon as Pondiac’s people knew who they were, they express’d great Concern at what had hapned, and promis’d to give Him no further Obstruction in his passage; He was then within two or three days March of the Illinois and doubted not of succeeding in the Engagement He had undertaken.

I have understood that for some Sundays past, there has been a Letter read, by the Parsons of the several Dutch Churches in this City which its said was wrote them by the Queens Chaplain, importing, that thou had given out Amongst the Great, that thou had lost thy Election, by those People introducing a vast Number of the Dutch to Vote, who were not entituled thereto, either by reason of their poverty, or not being Naturaliz’d, And that thy Enmity to them, was so great, that thou had obtaind the Additional duties, being laid on the Dutch Papers &c. I do not think the charge can give thee any Concern; yet Judged it prudent to advise thee thereof;
On the 11th Inst. Died William Plumsted after a short Illness of four or five days, His disorder was singular, being at first Attack’d by 2 or 3 Biles on the back of his Neck, which swelling the parts stopp’d the Circulation of the Blood to the Brains &c. threw Him into a Dilirium, attended with a Fever; since whose decease many Conjectures have Arrose, who will succeed in the Office of Probate for Wills; its generally Asserted that B Chew or L Lardner, will be Appointed; but I should think if a Change takes place, some Persons who have been less tied to Pr--ry Measures and more for a Royal Government will better deserve it, of the Ministry, And its of so Valuable a Nature, that I know of none of thy Friends but would be pleasd with it.
John Dickinson the last week published an Advertisement, informing the Electors of this Country, with his determination of declining the Service.
Thy Family are well my father desires his best Respects may be presented thee, and please to Accept the same from thy Assured and real friend
Tho Wharton
